UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 3, 2013 FOX CHASE BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or other jurisdiction of incorporation or organization) 000-54025 (Commission File Number) 35-2379633 (IRS Employer Identification No.) 4390 Davisville Road, Hatboro, Pennsylvania 19040 (Address of principal executive offices) (Zip Code) (215) 682-7400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On October 3, 2013, Fox Chase Bancorp, Inc. (the “Company”), the holding company for Fox Chase Bank (the “Bank”), announced that the Bank obtained regulatory approval to convert from a federally chartered savings bank to a Pennsylvania-chartered commercial bank.The Company’s press release announcing regulatory approval of the charter conversion is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Number Description Press release dated October 3, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 3, 2013 By: /s/Roger S. Deacon Roger S. Deacon Executive Vice President and Chief Financial Officer
